Case 16-03444-5-DMW        Doc 30 Filed 12/11/20 Entered 12/11/20 13:35:44                 Page 1 of 4




                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                NEW BERN DIVISION

 IN RE:

 BRENT FRANKLIN GURLEY                                      CASE NO.: 16-03444-5-DMW
 TAMMY JACKSON GURLEY                                       CHAPTER 13

        DEBTORS

                       MOTION TO DEEM MORTGAGE CURRENT

         NOW COMES, Joseph A. Bledsoe, III Chapter 13 Trustee and hereby moves the Court
 for an Order declaring the Debtor’s mortgage to Bank of America, N.A., subsequently assigned
 to Carrington Mortgage Services, LLC, its successors and/or assigns (“Carrington”) current; and,
 in support of said Motion, shows unto the Court as follows:

        1. The Debtors’ Chapter 13 Plan was confirmed on September 19, 2016.

        2. Carrington filed a claim in this case secured by the Debtors’ residence. The trustee
           has disbursed a total of $27,309.87 to Carrington representing contractual post-
           petition mortgage payments for the months of August, 2016 through October, 2020.

        3. In addition to the contractual post-petition mortgage payments, Carrington was also
           allowed a pre-petition arrearage claim in the amount of $1,319.00. This claim has
           been paid in full.

        4. Carrington has advised the Trustee that the account is contractually current.

        5. Other than as stated herein, Trustee is not aware of any other permissible fees,
           expenses or charges accruing on the Mortgage Loan from the Petition date through
           the date of this Motion that have not been paid.

        6. Based on the foregoing information available to the Trustee, Carrington was served
           with a Notice of Final Cure Payment (“Notice”) complying with Fed. R. Bank. P.
           3002.1(f) and (g).

        7. Carrington has filed a Response containing a statement agreeing with the information
           contained in the Trustee’s Notice.

        8. The claim of Carrington was allowed as a long-term nondischargeable debt pursuant to
           the provisions of 11 U.S.C. §1322(b)(5).

        9. Carrington should be required to treat the Debtors’ mortgage as reinstated and fully
           current in all obligations under the mortgage.
Case 16-03444-5-DMW       Doc 30 Filed 12/11/20 Entered 12/11/20 13:35:44            Page 2 of 4




       10. The Debtors have completed their plan.

       WHEREFORE, the Trustee prays as follows:

       1. That Carrington be required to treat the Debtor’s mortgage as reinstated and fully
          current in all obligations under the mortgage as of October 31, 2020 with the balance
          of the loan as of November 1, 2020 determined to be $13,247.56;

       2. That this case be processed for closing; and

       3. That the regular monthly payment due Carrington be paid directly by the Debtors
          beginning November 1, 2020.

       Dated: December 11, 2020

                                            /s/ Joseph A. Bledsoe, III
                                            Joseph A. Bledsoe, III
                                            Chapter 13 Trustee
                                            PO Box 1618
                                            New Bern NC 28563
                                            (252) 633-0074
                                            NC State Bar No.: 19817
                                            chapter13@bledsoe13.com
Case 16-03444-5-DMW         Doc 30 Filed 12/11/20 Entered 12/11/20 13:35:44              Page 3 of 4




                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                NEW BERN DIVISION

 IN RE:

 BRENT FRANKLIN GURLEY                                        CASE NO.: 16-03444-5-DMW
 TAMMY JACKSON GURLEY                                         CHAPTER 13



        DEBTORS

                                         NOTICE OF MOTION

        NOTICE IS HEREBY GIVEN of the Trustee’s Motion to Deem Mortgage Current filed
 simultaneously herewith in the above captioned case; and

        FURTHER NOTICE IS HEREBY GIVEN that this Motion may be allowed provided no
 response and request for a hearing is made by a party in interest in writing to the Clerk of this
 Court on or before January 4, 2021; and

          FURTHER NOTICE IS HEREBY GIVEN that if a response and a request for a hearing
 is filed by a party in interest in writing the time indicated, a hearing will be conducted on the
 motion and response thereto at a date, time and place to be later set by the Court and all
 interested parties will be notified accordingly. If no request for a hearing is timely filed, the
 Court may rule on the Motion and response thereto ex parte without further notice. Any party
 filing an objection requesting a hearing, shall appear at said hearing or they may be taxed with
 Court costs.

        DATE OF NOTICE: December 11, 2020

                                              /s/ Joseph A. Bledsoe, III
                                              Joseph A. Bledsoe, III
                                              Chapter 13 Trustee
                                              PO Box 1618
                                              New Bern NC 28563
                                              (252) 633-0074
                                              NC State Bar No.: 19817
                                              chapter13@bledsoe13.com
Case 16-03444-5-DMW        Doc 30 Filed 12/11/20 Entered 12/11/20 13:35:44              Page 4 of 4




                                 CERTIFICATE OF SERVICE

        I, Joseph A. Bledsoe, III, Trustee of P.O. Box 1618, New Bern, NC 28563, do certify:

        That I am and was at all times hereinafter referred to more than eighteen (18) years of
 age; and
        That I have this day served a copy of Trustee's Motion to Deem Mortgage Current and
 Notice by depositing a copy of the same in a postage-paid envelope with the United States Postal
 Service or by electronic means, as indicated.

 DEBTOR:       Brent F. Gurley                                     (via first-class mail)
               Tammy J. Gurley
               730 Rodell Barrow Road
               La Grange, NC 28551

 ATTORNEY: Robert E. Fuller, Jr.                                   (via cm/ecf)
          Attorney at Law

 CREDITOR: Carrington Mortgage Services, LLC                       (via first-class mail)
           Attn: Bank Officer/Managing Agent
           P.O. Box 3730
           Anaheim, CA 92806

               Carrington Mortgage Services, LLC                   (via first-class mail)
               Attn: Bank Officer/Managing Agent
               1600 South Douglass Rd.
               Anaheim, CA 92806

               Shapiro & Ingle, LLP                                (via first-class mail)
               Attn: Whitney Maxwell
               10130 Perimeter Parkway. Ste. 400
               Charlotte, NC 28216

 DATED: December 11, 2020
                                                    s/Joseph A. Bledsoe, III
                                                    Joseph A. Bledsoe, III Trustee
                                                    Chapter 13 Trustee
